Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was appointed in due course as a member of the State mining board, and entered upon the duties of his position in 1917, and has been continuously employed in said position since the date aforesaid. It appears that the legislature, in making the appropriation for the salary in question, did not take into consideration the law enacted by the 52nd General Assembly, effective July 1,1921, which increased the salary of the members of the State mining board from $500.00 to $1,000.00 per annum, being an increase of from $5.00 to $10.00 per day for one hundred (100) days services per annum; and that the legislature has not appropriated sufficient money to pay the increase in salary which was so provided for by the 52nd General Assembly, as aforesaid. That claimant has been paid by the State of Illinois a salary of $500.00 per annum, being $5.00 per day for one hundred (100) days services per annum, and it appears that there is now due and will be owing to him as unpaid salary from the' 1st day of July, 1921, to the 1st day of July, 1927, the sum of $3,000.00, this being the difference between the amount paid him and the amount allowed by the statute, up to July 1,1927. The Attorney General, on behalf of the State, has filed his statement in this cause, and makes no • defense thereto, but submits the same upon the recommendation of the director of mines and minerals. The court therefore awards claimant the sum of $3,000.00.